United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.L, Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1088
Issued: November 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 16, 2009 appellant filed a timely appeal from a February 9, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs’ Branch of Hearings and Review
denying her request for a review of the written record.1
ISSUE
The issue is whether the Office properly denied appellant’s request for a review of the
written record as untimely.
FACTUAL HISTORY
On January 24, 2007 appellant, a 52-year-old rural carrier, filed an occupational disease
claim (Form CA-2) alleging that she sustained shoulder injuries as a result of employment
1

The only decision before the Board on this appeal is the Office’s February 9, 2009 nonmerit decision. The
Board lacks jurisdiction to review the Office’s most recent merit decision dated February 22, 2008, because more
than one year elapsed between its issuance and the date appellant filed her appeal. See 20 C.F.R. § 501.3(d)(2).

activities. On September 12, 2007 the Office accepted her claim for right shoulder impingement
syndrome and right sprain of the shoulder and upper arm. Appellant was placed on the periodic
rolls and received appropriate compensation benefits. On September 12, 2007 she returned to
full-time work as a modified carrier.
In a decision dated February 22, 2008, the Office terminated appellant’s compensation
payments, under the provisions of 5 U.S.C. §§ 8106 and 8115, on the grounds that her actual
earnings met or exceeded the current wages of the job held when injured. It found that the
modified carrier position was suitable and fairly and reasonably represented her wage-earning
capacity, as she had demonstrated the ability to perform the duties of this job for two months or
more. The Office attached to the decision a copy of appellant’s appeal rights, which included the
right to request an oral hearing or review of the written record within 30 days; the right to request
reconsideration within one year of the date of the decision; and the right to request review by the
Board.
On January 29, 2009 appellant requested a review of the written record and submitted
supporting documentation. She stated that her delay in filing the request was due to her
confusion regarding the time limitation on her right to file, as well as her depression due to
inability to sleep.
By decision dated February 9, 2009, the Office hearing representative denied appellant’s
request for review of the written record on the grounds that it was untimely filed. The hearing
representative stated that, after carefully considering appellant’s request, he had determined that
the issue in this case could equally well be addressed by requesting reconsideration from the
district office and submitting evidence not previously considered which establishes that the
position of a modified carrier did not reasonably represent her wage-earning capacity.
LEGAL PRECEDENT
Section 8124(b)(1) of the Federal Employees’ Compensation Act provides that, before
review under section 8128(a) of this title, a claimant for compensation not satisfied with a
decision of the Secretary is entitled, on request made within 30 days after the date of the issuance
of the decision, to a hearing on his claim before a representative of the Secretary.2 Section
10.615 of the federal regulations implementing this section of the Act provides that a claimant
shall be afforded a choice of an oral hearing or a review of the written record.3 The Office’s
regulations provide that the request must be sent within 30 days of the date of the decision for
which a hearing is sought and also that the claimant must not have previously submitted a
reconsideration request (whether or not it was granted) on the same decision.4
The Board has held that the Office, in its broad discretionary authority in the
administration of the Act,5 has the power to hold hearings in certain circumstances where no
2

5 U.S.C. § 8124(b)(1).

3

20 C.F.R. § 10.615.

4

Id. at § 10.616(a).

5

5 U.S.C. §§ 8101-8193.

2

legal provision was made for such hearings and that the Office must exercise this discretionary
authority in deciding whether to grant a hearing.6 The Office’s procedures, which require the
Office to exercise its discretion to grant or deny a hearing when the request is untimely or made
after reconsideration, are a proper interpretation of Board precedent.7
ANALYSIS
By decision dated February 22, 2008, the Office reduced appellant’s compensation
benefits to zero on the grounds that her actual earnings met or exceeded the current wages of the
job held when injured. Appellant sent her request for a review of the written record to the Office
by facsimile on January 29, 2009, which was more than 30 days after the issuance of its final
decision. The Office properly found that appellant’s request for a review of the written record
was not timely filed under section 8124(b)(1) of the Act, and that she was not entitled to such
review as a matter of right.
The Office then exercised its discretion and determined that the issue in the case could
equally well be addressed in a request for reconsideration. As the only limitation on its authority
is reasonableness, abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment, or actions taken which are contrary to both logic and
probable deductions from known facts.8 The Board finds that there is no evidence of record that
the Office abused its discretion in denying appellant’s request. Thus, the Board finds that the
Office’s denial of appellant’s request for review of the written record was proper under the law
and the facts of this case.
On appeal appellant asserts that she misunderstood the February 22, 2008 letter and
thought that she had a year to file her request. The Board notes that the Office’s February 22,
2008 decision clearly informed appellant that she had 30 days in which to request a hearing or
review of the written record.9 For reasons stated herein, the Board finds appellant’s contention
to be without merit.
CONCLUSION
The Board finds that the Branch of Hearings and Review properly denied appellant’s
request for an oral hearing as untimely filed.

6

Marilyn F. Wilson, 52 ECAB 347 (2001).

7

Teresa M. Valle, 57 ECAB 542 (2006). See Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and
Reviews of the Written Record, Chapter 2.1601.4(b)(3) (October 1992).
8

Daniel J. Perea, 42 ECAB 214 (1990).

9

Appellant also indicated that, by the time she received the Office’s decision, she had been limited by her
physician to part-time work. As it concerns the merits of the Office’s February 22, 2008 decision, the Board does
not have jurisdiction to address this contention.

3

ORDER
IT IS HEREBY ORDERED THAT the February 9, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 16, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

